DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/28/2018 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 09/19/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki et al. (WO-2015146989-A1), hereinafter Ozaki, references are made to the English version (US-10434577-B2).
Regarding Claim 1, Ozaki teaches a method of producing nickel powder (Col. 3 L. 13-16), wherein 75g of seed crystals are added to a solution having 336g of nickel sulfate and containing nickel ammine 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Ozaki further teaches the slurry being charged into an autoclave and blowing hydrogen gas into the slurry as a reducing agent followed by washing and filtration to recover pre-growth nickel powder (Col. 6 L. 6-17), which constitutes the claimed charging the slurry into a reaction vessel, maintaining a liquid phase portion occupied by the slurry and a gaseous phase portion other than the liquid phase portion within the reaction vessel; blowing hydrogen gas into the slurry to reduce a nickel complex ion and to thereby produce and recover nickel powder in which a nickel precipitate is formed on a surface of the seed crystals.
Ozaki further teaches the powder being added to the solution containing nickel ammine complex and repeating the reaction to grow the nickel powder (Col. 6 L. 18-29) which constitutes the claimed performing hydrogen reduction by adding the solution containing the nickel ammine sulfate complex to the recovered nickel powder in which the nickel precipitate is formed on the surface of the seed crystals and blowing hydrogen gas into the nickel powder to precipitate nickel on the nickel precipitate and to thereby produce grown nickel powder.

Regarding Claim 2, Ozaki teaches the claim elements as discussed above. Ozaki further teaches 2% by weight Na polyacrylate being added with the seed crystals as a surfactant addition (Col. 5 L. 65 – 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claims 3 and 7, Ozaki teaches the claim elements as discussed above. As discussed above, Ozaki teaches repeating the reaction to grow the nickel powder which constitutes the claimed hydrogen reduction is repeated to precipitate on the nickel precipitate and to thereby obtain further grown nickel powder.

Regarding Claims 4 and 8, Ozaki teaches the claim elements as discussed above. Ozaki further teaches  the temperature of the slurry being 185˚C when the hydrogen gas is blown into the slurry (Col. 6 L. 6-12), which is within the claimed temperature of the slurry is 150-200˚C when hydrogen gas is blown into the slurry.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claims 5 and 9, Ozaki teaches the claim elements as discussed above. Ozaki further teaches the pressure being 3.5 MPa when the hydrogen gas is blown into the slurry (Col. 6 L. 6-12) which is within the claimed pressure of the gaseous phase portion in the reaction vessel is in a range of 1-4 MPa when hydrogen gas is blown into the slurry.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JACOB JAMES GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736